Citation Nr: 0610946	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  91-44 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include  post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August to November 1979, 
and from February 1980 to January 1981.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1991 rating action that denied service connection 
for an acquired psychiatric disorder.  The veteran filed a 
Notice of Disagreement subsequently in July 1991, and the RO 
issued a Statement of the Case (SOC) in August 1991.  The 
veteran filed a Substantive Appeal in October 1991.

This appeal also arises from a June 2002 RO determination (as 
reflected in the Supplemental SOC (SSOC) dated that month) 
that denied service connection for an acquired psychiatric 
disorder, to include PTSD as a result of personal assault.  
The RO issued another SSOC in July 2004, reflecting the 
continued denial of service connection.

In December 2004, the Board remanded this matter to the RO 
for further development of the evidence and for due process 
development.  After completing the requested action, the RO 
continued the denial of service connection (as reflected in 
the September 2005 SSOC), and returned the matter  to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran's service records do not reflect any 
finding or diagnosis of any psychiatric disorder, a VA 
physician has opined that the veteran more than likely 
suffered a personal assault in service, that her current PTSD 
and schizoaffective disorder are medically related to that 
in-service incident; there is no contrary medical evidence or 
opinion.


CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric 
disability, diagnosed as PTSD and a schizoaffective disorder, 
are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim on appeal has been accomplished.



II.  Analysis

The veteran contends that she currently suffers from acquired 
psychiatric disability,  to include PTSD, that had its onset 
in and/or is the result of an in-service sexual assault in 
October 1979.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that it was incurred in service.         38 
C.F.R. § 3.303(d).

Service connection for PTSD requires a medical evidence 
diagnosing the condition rendered in accordance with 
38 C.F.R. § 4.125 (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate her account of the stressor incident.  
Examples of such evidence include records from law 
enforcement authorities, rape crisis centers, mental health 
counselling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually-transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on inservice personal assault without first advising 
the claimant that evidence from sources other than her 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing her the opportunity to furnish this type of 
evidence, or advise the VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3). 

In this case, the service medical records for the veteran's 
first period of active service show that, soon after entry on 
duty in August 1979, she was noted to be seriously depressed, 
irrational, and reportedly suicidal.  She was tearful, 
homesick, and fearful of the usual stress of initial military 
training.  She had an involved history of serious family 
strife, school problems, and social adjustment and 
intellectual difficulties, and acknowledged the manipulative 
aspect of her suicidal threat.  After psychiatric evaluation, 
a physician felt that she had no psychosis or true suicidal 
intent, and the impression was mixed personality disorder.

November 1979 service personnel records noted that the 
veteran had been a problem soldier, and was apathetic toward 
modification of her behavior and pattern of substandard 
performance.  She reportedly lack self-discipline and 
motivation, and discharge was recommended for inability to 
adjust to the military.

On December 1979 examination prior to entry into her second 
period of active service, the veteran was psychiatrically 
normal.  The service medical records for that period show 
that she was seen in a hospital emergency room in March 1980 
for hyperventilation, and wanted to consult with someone 
about family problems.  On examination, she appeared 
withdrawn and hesitant to talk about her problems.

In June 1980, the veteran was seen for a possible drug 
overdose and acting-out.  The assessments were rule out 
personality disorder, rule out psychosis.  After subsequent 
evaluation, the impression was probable mild alcohol/drug 
intoxication versus psychiatric disorder.

In early September 1980, the veteran was seen with a history 
of a vague suicide attempt.  The assessment was inadequate 
and immature personality, chronic alcoholism and drug usage.  
On evaluation the next day, the veteran was noted to have 
many deep-seated psychiatric problems at home.  She had low 
self-esteem, and communication problems with her mother.

On psychiatric examination after a recent suicidal gesture by 
cutting her wrist and taking medication, the precipitant for 
the gesture apparently resulted from the fact that she was 
being discontinued from her current job.  A review of 
available records revealed that there had been 3 other 
similar suicide gestures in the past.  The nature of these 
gestures was vague, and the veteran refused to talk about it.  
Each episode was also associated with drinking alcohol, and 2 
were also drug-related.  She denied clinical symptoms of 
depression, and voiced no specific reason that she would 
choose to die, or any other serious situational crisis except 
for work problems.  She gave a history of having seen a 
psychiatrist at the age of 18 after she ran away from home.  
She related poor family relationships with her father and 2 
siblings.  She gave a history of having previously entered 
military service in 1979 and being discharged a month later 
for reasons she would not say.  

On current mental status examination, the veteran was 
somewhat uncooperative and initially hostile, and did not 
want to volunteer much information.  When questioned about 
the alleged recent suicide gesture, she responded in an 
angry, unconcerned manner that she would like to die, but 
admitted that she had no actual plans.  There was no evidence 
of looseness of associations or flight of ideas, and affect 
was appropriate with her disgruntled mood.  Insight and 
judgment were not psychotically impaired.  The impressions 
were mixed personality disorder, hysterical and immature; and 
substance abuse.

From mid-September to October 1980, the veteran was 
hospitalized for treatment of advanced alcoholism.

In January 1981, the appellant was discharged from service 
because of repeated absenteeism and inability to perform 
prescribed duties without supervision, such that she had 
become an administrative burden.

The post-service record documents continuing VA and private 
psychiatric treatment for variously-diagnosed acquired 
psychiatric and personality disorders.  After July 1984 VA 
outpatient treatment, the assessments were depression and 
anxiety.  In February 1987, the veteran was seen at the 
Medical East Community Health Plan with confusion, anxiety, 
much distractibility, and inability to focus effectively 
after involvement in fundamentalist church activities, and 
the tentative diagnosis was post-traumatic stress reaction.  
When seen again in March, she was very anxious, and stated 
that she had thought about killing herself, but was fearful.  

In February and March 1991, the veteran was treated 
depression at the Newton-Wellesley Hospital.  From March to 
August 1991, she was treated at a VA hospital for major 
depression with questionable psychotic features, alcohol 
dependence and abuse, rule out multiple personality disorder, 
and a borderline personality disorder.  She gave a history of 
a drug overdose, cutting her wrists, and rape in military 
service.  After VA hospitalization in October 1991, the 
diagnoses were major depression with suicidal ideation, and 
severe borderline personality disorder.  After 
hospitalization at the Waltham Weston Hospital from April to 
May 1992, the diagnoses were recurrent major depression, 
anxiety disorder, history of polysubstance abuse, and mixed 
personality disorder.  

A May 1993 decision of the Social Security Administration  
found the veteran disabled from February 1993 due to 
affective disorders and a substance (drug) disorder.

After hospitalization at the Newton-Wellesley Hospital in 
February 1996, the diagnoses were severe, recurrent major 
depression with psychotic features; alcohol dependence, 
reportedly in remission; and borderline personality disorder.  
After VA hospitalization from February to March 1996, the 
diagnosis was borderline personality syndrome.  After 
hospitalization at the McLean Hospital in 1997, the diagnosis 
was recurrent major depression with psychotic features.  In 
1997 and 1998, the veteran was hospitalized at VA medical 
facilities on several occasions for diagnoses including 
psychosis; PTSD; a history of a bipolar disorder; a 
borderline personality disorder; a bipolar-type 
schizoaffective disorder; a history of suicide attempts; and 
a history of alcohol abuse, in remission.

On December 1998 VA psychiatric evaluation, the veteran gave 
a history of sexual assault during her first period of 
military service which she did not report because she was 
threatened by the perpetrator not to say anything.  She left 
military service due to ongoing alcohol abuse.  She continued 
to drink during her second period of military service and 
became more depressed, overdosed on medications, and cut her 
wrists while intoxicated.  The diagnoses were bipolar 
disorder versus schizoaffective disorder, bipolar type; 
history of polysubstance abuse; history of PTSD; and 
borderline personality disorder.   

From 1999 to 2001, the veteran was hospitalized at VA medical 
facilities on several occasions for diagnoses including a 
schizoaffective disorder, depressed, with suicidal and 
homicidal ideation; a history of PTSD; a history of 
polysubstance abuse, in remission; and a borderline 
personality disorder.

On May 2003 psychiatric examination during VA 
hospitalization, a physician noted that the veteran presented 
with a complex history of PTSD stemming from sexual abuse, a 
schizoaffective disorder, polysubstance abuse, and a history 
of a borderline personality disorder with suicide attempts, 
psychosis, and self-injurious behavior.  The diagnoses were 
bipolar-type schizoaffective disorder; PTSD by history; 
polysubstance abuse, in remission; and borderline personality 
disorder by history.

During February 2004 hospitalization at the Butler Hospital, 
the diagnoses were schizoaffective disorder; PTSD; and 
borderline personality disorder.

In June 2005, the veteran underwent VA psychiatric 
examination to determine whether a diagnosis of PTSD could be 
established, whether the claimed event of a rape and personal 
assault occurred, and if so, whether the currently-diagnosed 
disability was medically related to the assault.  The 
examiner reviewed the extensive medical records including 
service records and volumes of medical records of psychiatric 
care.  The veteran reported drinking increasing amounts of 
alcohol during her first period of service in an attempt to 
cope with the distress, anxiety, and fear that she was 
experiencing since her claimed rape by a fellow soldier.  She 
also was not doing well in terms of her duties and 
performance, and the 1979 service records documented several 
counselling sessions including suicidal thoughts and 
increasing depression.  Records from the second period of 
service documented poor performance, drinking, cutting her 
wrists, and a drug overdose.  The veteran stated that at this 
time she had intrusive ideations of the rape on and off, as 
well as bad dreams, nightmares, difficulty sleeping and 
concentrating, hypervigilance, anxiety, emotional numbness 
and restriction, and hallucinations.  

After review of her post-service history and current mental 
status examination, the examiner opined that it was more 
likely than not that the veteran's in-service rape occurred, 
in that she gave a report that appeared honest and straight-
forward.  The examiner felt that it was understandable that 
the veteran did not report the rape, and further opined that 
it was more likely than not that the rape aggravated her 
severe mental illness.  The examiner opined that it was clear 
that the veteran's mental disorders, PTSD and a 
schizoaffective disorder, had their onset in military 
service; that her symptoms consistent with a PTSD diagnosis 
were directly attributable to the inservice rape; and that it 
was as likely as not that the in-service rape exacerbated her 
schizoaffective disorder in terms of its severity and course.  

In sum, although there are no findings or diagnoses of 
psychiatric disability in service, these records include 
findings from which a VA physician concluded that the 
veteran's claimed in-service sexual assault more than likely 
occurred; that examiner also opined that that currently-
diagnosed PTSD and schizoaffective disorder are medically 
related to that assault.  Thus,  the Board finds that the 
criteria for service connection for acquired psychiatric 
disability, diagnosed as PTSD and a schizoaffective disorder, 
are met.  The Board points out that the 2005 VA medical 
opinion is the only medical opinion addressing the question 
of whether the veteran has acquired psychiatric disability 
that is medically related to service.   As such, there is no 
contrary opinion to weigh against the claim, and no basis in 
the record for VA to discount the probative value of this 
opinion.  

Under these circumstances, service connection is warranted. 

ORDER

Service connection for acquired psychiatric disability, 
diagnosed as PTSD and a schizoaffective disorder, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


